Citation Nr: 0526114	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  99-18 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral flat 
feet, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for allergic 
rhinitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) from May 9, 1995 to 
June 12, 1997.

5.  Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period beginning on June 13, 1997.

6.  Entitlement to a compensable evaluation for tension 
headaches.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

The appealed January 1997 rating decision addressed the issue 
of entitlement to an evaluation in excess of 10 percent for a 
psychophysiological musculoskeletal disorder, with tension 
headaches.  This decision also reflects that the date of 
claim in this case was May 9, 1995.  In an August 1999 rating 
action, the RO recharacterized this disorder as PTSD and 
assigned a 30 percent evaluation as of June 13, 1997.  
Moreover, the RO assigned a separate zero percent evaluation 
for headaches in a June 2005 rating decision.  Both the 10 
percent and 30 percent evaluations for PTSD, as well as the 
noncompensable evaluation for headaches, stem from the 
initial claim and remain on appeal in this case.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The veteran's reopened claim for service connection for a low 
back disorder, along with the issues of entitlement to an 
evaluation in excess of 10 percent for PTSD from May 9, 1995 
to June 12, 1997; entitlement to an evaluation in excess of 
30 percent for PTSD for the period beginning on June 13, 
1997; and entitlement to a compensable evaluation for tension 
headaches, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claims.

2.  The veteran's bilateral flat feet are no more than 
moderately disabling; notable symptoms include pain, fatigue, 
and decreased dorsiflexion, but there is no evidence of 
swelling or skin abnormalities.

3.  The veteran's allergic rhinitis is not productive of 
polyps, greater than 50-percent obstruction of the nasal 
passage on both sides, complete obstruction on one side, 
definite atrophy of the intranasal structure, or moderate 
secretion.

4.  The veteran's claim for service connection for a low back 
disorder was previously denied in a May 1980 Board decision 
and in an unappealed June 1982 rating decision.

5.  Evidence received since the June 1982 rating decision is 
new and bears directly and substantially on the question of 
whether the veteran incurred a low back disorder as a result 
of service.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral flat feet have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2004).

2.  The criteria for a compensable evaluation for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, 
Diagnostic Code 6522 (2004); 38 C.F.R. § 4.97, Diagnostic 
Code 6501 (1996).

3.  New and material evidence has been submitted to reopen a 
claim for service connection for a low back disorder.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.159 (2004); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims for 
increased evaluations for bilateral flat feet and allergic 
rhinitis, and no further assistance is required in order to 
comply with VA's statutory duty to assist her with the 
development of facts pertinent to her claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the RO 
has obtained records of treatment reported by the veteran and 
has afforded her comprehensive VA examinations addressing her 
disorders.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in a May 2001 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed January 1997 rating decision.  
However, this rating decision was issued more than three 
years prior to the enactment of the VCAA.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate her 
claims and assist her in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Finally, as to the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a low back disorder, the Board observes that, as 
described in further detail below, this claim is being 
reopened and remanded.  As this claim will undergo further 
development on remand, the Board need not analyze whether 
VA's duties have been accomplished at the present time.  See 
Bernard v. Brown, supra.


II.  Increased evaluation claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

B.  Bilateral flat feet

In a June 1978 rating decision, the RO granted service 
connection for bilateral flat feet on the basis of an April 
1978 VA examination, conducted within a year of separation 
from service, that revealed third-degree pronation of the 
feet.  A 10 percent evaluation was assigned, effective from 
September 1977.

During her September 1995 VA feet examination, the veteran 
reported cramps in her feet, causing difficulty in getting 
out of bed.  The examination revealed a dorsalis pedis pulse 
of 2/5 and a posterior tibial pulse of 2/4 bilaterally.  
Muscle power was 5/5 for all muscle groups in the lower 
extremities.  There was some decreased light touch 
bilaterally.  Joint range of motion for the first 
metatarsophalangeal joint was intact, with some crepitus 
noted.  There was a hallux abductovalgus bilaterally, with 
the left being greater than the right with hammertoe, second 
digit, bilaterally.  Subtalar joint and ankle joint range of 
motion was intact.  There were no secondary skin or vascular 
changes noted.  The veteran did have a pes planovalgus foot 
type upon weightbearing.  The diagnoses included hallux 
abductovalgus, left greater than right; and pes planovalgus 
bilaterally.

The veteran underwent a second VA feet examination in October 
2003, during which she reported diffuse chronic pain to 
multiple areas of both feet, as much as "10/10" during 
symptoms.  These symptoms were increased with walking and 
standing, and the veteran complained of fatigability and 
occasional swelling.  The only noted treatment was the use of 
arch supports, which provided only mild relief.  The examiner 
indicated that the veteran's flare-ups were related to 
ambulation and standing, occurring daily and lasting most of 
the day.  Also, the examiner noted that the veteran reported 
that her foot problems limited her work and daily activities 
in that the amount of time she could stand or walk was 
limited.  

Upon examination, the dorsalis pedis and posterior tibial 
pulses were both +1/4.  There was no scarring.  There was 
some decrease in protective and vibratory sensation, noted to 
probably be related to type II diabetes (for which service 
connection is not in effect).  There was no evidence of joint 
effusions or swelling, although the veteran did complain of 
pain during range of motion exercises.  Muscle power was 
+5/5.  The veteran had a moderate flatfoot deformity, which 
was mildly accentuated while weightbearing.  Ankle joint 
range of motion studies revealed dorsiflexion to 5 to 10 
degrees and plantar flexion to 30 degrees.  The first 
metacarpophalangeal joint showed a decreased in dorsiflexion 
bilaterally, left greater than right, with approximately 30 
degrees of dorsiflexion on the left and 40 degrees on the 
right.  There was "a subjective complaint" upon end range 
of dorsiflexion.  The examination also revealed approximately 
30 degrees of plantar flexion bilaterally.  Subtalar joint 
range of motion revealed 20 degrees of inversion and about 
three degrees of eversion.  As to the Achilles tendon, there 
was a mild lateral bowing upon weightbearing and fairly 
rectus non-weightbearing.  The tendon could be manipulated in 
a corrected position, and there was a subjective complaint of 
pain during this part of the affirmation.  The tendon was 
intact without objective signs of inflammation.  Upon 
weightbearing, there were approximately two degrees of valgus 
noted.  X-rays revealed a small decrease in the calcaneal 
inclination angle, right greater than left; an hallux abducto 
valgus deformity, right greater than left; and mild dorsal 
lipping on the first metatarsal head.  Relevant diagnoses 
included mild flatfoot deformity and hallux valgus with mild 
hallux limitus, right greater than left.

During her May 2005 VA Travel Board hearing, the veteran 
described pain and spasms in the feet, especially with 
walking.  She reported that she had particular problems 
walking on steps and that she normally wore only flat shoes.  
 
The RO has evaluated the veteran's bilateral flat feet at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  Under this section, a 10 percent evaluation is 
warranted for moderate bilateral or unilateral foot flatfoot, 
with the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet.  A 30 percent evaluation contemplates 
severe bilateral flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, an indication of swelling on use, and 
characteristic callosities.

In this case, the Board finds that the currently assigned 10 
percent evaluation fully contemplates her bilateral flat feet 
symptomatology.  Notable symptoms include pain, fatigue, and 
decreased dorsiflexion.  However, there is no evidence of 
swelling or skin abnormalities.  The Board is aware that the 
most recent VA examination revealed pain with motion and 
frequent flare-ups, and such symptoms warrant contemplation 
in view of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996) 
and 38 C.F.R. §§ 4.40 and 4.45.  Despite these symptoms, 
however, the examiner diagnosed mild flatfoot deformity and 
hallux valgus with mild hallux limitus.  Such diagnoses 
reflect that the veteran's bilateral flat feet are productive 
of symptomatology much more properly classified as moderate 
than as severe in degree.  Therefore, an evaluation in excess 
of 10 percent is not warranted under Diagnostic Code 5276.  

The Board is aware that the September 1995 VA examination 
revealed a hammertoe of the second digit bilaterally.  
However, service connection is not in effect for hammertoes 
or any other foot deformity, other than pes planus.  
Moreover, even if service connection was in effect for the 
hammertoe, there is no evidence of acquired claw foot (pes 
cavus), with all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to a right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads, as 
would warrant 30 percent under Diagnostic Code 5278 in 
bilateral cases.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for bilateral flat feet, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

C.  Allergic rhinitis

In a June 1978 rating decision, the RO granted service 
connection for allergic rhinitis on the basis of treatment 
for allergic complaints during service.  A zero percent 
evaluation was assigned, effective from September 1977.

The veteran underwent a VA nose and sinuses examination in 
September 1995, during which noted that she used Afrin 
frequently and complained of difficulty breathing through 
both nostrils and yellowish discharge.  The examination was 
described as "[c]ompletely normal," with nontender sinuses.  
A diagnosis of allergic rhinitis was rendered, and the 
examiner advised the veteran to stop using Afrin and to use 
Vancenase nasal spray instead.

In October 2003, the veteran underwent a second VA upper 
respiratory examination.  During this examination, she 
reported year-round symptoms of sneezing, nasal congestion, 
and headaches on a "pretty much" daily basis.  Purulent 
discharge was noted to be present only during upper 
respiratory infections.  No past nose or sinus surgery was 
noted, and current medical treatment consisted mainly of 
over-the-counter medications (Allegra, Claritin).  The 
veteran described a history of recurring upper respiratory 
infections that were treated with antibiotics.  There were 
reportedly four to six infectious episodes per year.  An 
examination of the nose showed the nasal pyramid to be 
straight, with partial obstruction of the left nasal passage.  
There was deviation of the nasal septum, with a nasal spur 
which obstructed approximately 40 percent of the left nasal 
cavity.  The turbinates were moderately hypertrophied, and 
there was a pale and moist appearance to the mucus membranes 
consistent with a diagnosis of allergic rhinitis.  

During the pendency of this appeal, the criteria for 
evaluating respiratory disorders, including allergic 
rhinitis, were substantially revised, effective from October 
7, 1996.  Pursuant to governing legal precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003.  In increased rating cases such as this one, where the 
rating criteria is amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-2003; VAOPGCPREC 3-2000; 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

Under 38 C.F.R. § 4.97, Diagnostic Code 6501 (1996), a 
minimum 10 percent evaluation is warranted for atrophic 
chronic rhinitis with definite atrophy of the intranasal 
structure and moderate secretion.  A 30 percent evaluation 
contemplates moderate crusting and ozena, with atrophic 
changes.  See also 38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.97, Diagnostic Code 6522 (2004), a 10 
percent evaluation is warranted for allergic or vasomotor 
rhinitis without polyps, but with greater than 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  With polyps, a 30 percent 
evaluation is in order.

In this case, the veteran's October 2003 VA examination 
showed the turbinates of the nasal region to be moderately 
hypertrophied, but there was no evidence of actual atrophy.  
She described purulent discharge only during upper 
respiratory infections, which reportedly occurred four to six 
times per year; this is consistent with secretion that is 
less than moderate in degree.  There was 40 percent 
obstruction in the left nasal cavity, but this is less than 
50 percent obstruction on both sides or total obstruction on 
one side.  Moreover, there is no evidence of polyps.  For all 
of these reasons, the Board finds no basis for a compensable 
(10 percent) evaluation for allergic rhinitis under either 
the old or new criteria for evaluating this disorder.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable rating for 
allergic rhinitis, and this claim must be denied.  Again, 38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

D.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that her service-connected bilateral flat feet or allergic 
rhinitis have markedly interfered with her employment status 
beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that either 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Here, the veteran's claim was received in 
May 1995.  As such, this revision does not apply in the 
present case; rather, the former, more favorable standard is 
applicable.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001), 
codified as amended at 38 C.F.R. § 3.156(a). 

In this case, the RO initially denied the veteran's claim for 
service connection for a low back strain in a June 1978 
rating decision on the basis that, while she was treated for 
low back pain on several occasions during service, an April 
1978 VA examination was negative for objective findings.  The 
veteran appealed this denial, but it was confirmed in a May 
1980 Board decision on the basis that there was no evidence 
of a current back injury or disease.

Subsequently, in December 1981, the RO notified the veteran 
that she would have to submit new and material evidence to 
reopen her claim for a back disorder.  It is unclear, 
however, whether this letter was accompanied by an 
explanation of her appellate rights and responsibilities.  
Following the receipt of VA treatment records showing 
subjective low back complaints without corresponding 
objective symptomatology, the RO, in June 1982, again denied 
the veteran's claim and notified her of this denial in the 
same month.  The veteran did not respond to this denial in 
any manner within the following year.  Accordingly, in the 
absence of an appeal, the June 1982 rating decision is 
"final" under 38 U.S.C.A. § 7105(c).  As such, it is the 
evidence received after the issuance of the June 1982 rating 
decision that must be considered in determining whether the 
veteran's claim should be reopened.

Subsequently obtained medical records confirm continued low 
back treatment.  Notably, a March 1999 VA bone scan revealed 
findings consistent with severe osteopenia in L1, L3, L4, and 
the total value of L1-L4.  Subsequent bone scans confirm the 
presence of osteopenia.  The Board finds that the veteran now 
has an objectively diagnosed disorder of the back, something 
that was not confirmed by the record at the time of the June 
1982 rating decision.  This evidence thus bears directly and 
substantially on the question of whether the veteran incurred 
a low back disorder in service.  Accordingly, the Board deems 
these new records to be new and material evidence, and the 
veteran's claim of entitlement to service connection for a 
low back disorder is reopened.  See Hodge v. West, 155 F.3d 
at 1363 (the veteran is not required to demonstrate that new 
and material evidence, in and of itself, would probably 
change the outcome of the claim; rather, the emphasis is on 
the completeness of the evidentiary record).  

Having reopened the veteran's claim, the Board must now 
address whether de novo consideration of this claim is 
appropriate at the present time.  In this regard, the Board 
has determined that additional development is necessary prior 
to final Board action.  Accordingly, and for reasons 
described below, this case will be REMANDED to the RO.


ORDER

The claim of entitlement to an increased evaluation for 
bilateral flat feet, currently evaluated as 10 percent 
disabling, is denied.

The claim of entitlement to a compensable evaluation for 
allergic rhinitis is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for a low back disorder; to that 
limited extent, the appeal is granted.


REMAND

Having reopened the veteran's claim for service connection 
for a low back disorder, the Board observes that, as noted 
above, the claims file now includes medical evidence of a 
current disorder.  Moreover, the veteran was treated for low 
back pain in October and November 1975, during service, and 
reported a history of recurrent back pain on her June 1977 
separation Report of Medical History.  As such, the Board 
finds it "necessary" under 38 U.S.C.A. § 5103A(d) that the 
veteran be afforded a VA examination addressing the nature 
and etiology of her disorder.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

It is also pertinent to note that, during her May 2005 
hearing, the veteran mentioned private back treatment dating 
back to 1977, and further efforts should be made to obtain 
records of such treatment.  38 C.F.R. § 3.159(c)(1).

The Board also finds that, at his May 2005 Travel Board 
hearing, the veteran appeared to be contending that his low 
back disability may have been aggravated by his service-
connected bilateral pes planus.  Secondary service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury (38 
C.F.R. § 3.310 (a)) and secondary service connection may be 
found where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  As an examination is 
warranted to determine if the veteran's low back disability 
is linked to service, as noted above, the examiner should 
also address the secondary service connection question 
recently raised by the veteran.

As to the veteran's claims for increased evaluations for PTSD 
and headaches, the Board observes that recently received VA 
medical records, dated from December 2004 to June 2005, 
reflect frequent treatment for both disorders.  However, the 
RO did not respond with a Supplemental Statement of the Case.  
This constitutes a procedural defect under 38 C.F.R. §§ 19.9 
and 19.31 (2004) that requires correction by remand.

In her May 2005 hearing testimony, the veteran indicated that 
she was receiving PTSD therapy from "Dr. Pilosy" at the 
"Babylon Vet Center."  The RO should thus make efforts to 
obtain records of such therapy.   38 C.F.R. § 3.159(c)(1).

The Board also observes that the veteran has not been 
adequately examined for her now separately rated service-
connected headaches.  Her October 2003 VA upper respiratory 
examination report contains only references to subjective 
complaints of headaches.   No neurological examination has 
been conducted since 1995, and the veteran's examiner from 
October 2003 did not comment on the frequency, length, or 
severity (e.g., prostrating attacks) of such headaches.  As 
such, a VA neurological examination is also warranted.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding her claims. The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify her of 
the type of evidence that VA will seek to 
provide, inform her of the type of 
evidence that she is expected to provide, 
and request that she provide any and all 
relevant evidence currently in her 
possession.  Specifically, the RO should 
make reference to the veteran's treatment 
for PTSD at the Babylon Vet Center and 
for the low back immediately following 
service.  

2.  The RO should then contact each 
treatment provider that the veteran 
completes a signed release form for and 
request records of treatment of the 
veteran.  All records received by the RO 
must be added to the claims file.  If the 
search for such records has negative 
results, documentation to that effect 
must be added to the claims file.

3.  The veteran should then be afforded a 
VA orthopedic examination, conducted by 
an appropriate examiner who has reviewed 
the entire claims file.  Based on the 
claims file review and the examination 
findings, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
current low back disorder began during or 
is causally linked to any incident (i.e., 
trauma) of service.  

The examiner is also requested to provide 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
current low back disorder was caused or 
aggravated (beyond its natural 
progression) by his service-connected 
bilateral pes planus.  

The clinician is asked to provide a 
rationale for any opinion expressed.

4.  The veteran should also be afforded a 
VA neurological examination, conducted by 
an appropriate examiner who has reviewed 
the entire claims file.  The examination 
report should indicate all current and 
relevant neurological findings, as well 
as commentary as to the frequency, 
severity, and duration of the veteran's 
headaches.  The examiner should further 
note whether the veteran has headaches 
which are prostrating.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

5.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for a low back disorder on a 
de novo basis, to include as secondary to 
service-connected bilateral pes planus; 
and readjudicate the claims for 
entitlement to an evaluation in excess of 
10 percent for PTSD from May 9, 1995 to 
June 12, 1997; entitlement to an 
evaluation in excess of 30 percent for 
PTSD for the period beginning on June 13, 
1997; and entitlement to a compensable 
evaluation for tension headaches.  If the 
determination of one or more of these 
claims remains less than fully favorable 
to the veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case, which 
addresses the secondary service 
connection aspect of the veteran's low 
back claim (38 C.F.R. § 3.310 (a); Allen 
v. Brown, 7 Vet. App. 439 (1995)), and 
given an opportunity to respond before 
this case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


